UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

SANDRA ALICE KUNZE,

                           Plaintiff,

v.                                                     1:18-CV-1009
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    MARY ELLEN GILL, ESQ.
 Counsel for Plaintiff                                 KENNETH HILLER, ESQ.
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            BENIL ABRAHAM, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II               FRANCIS TANKARD, ESQ.
 Counsel for Defendant                                 MEGHAN MCEVOY, ESQ.
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 17.) The court has jurisdiction over this matter pursuant

to 42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is denied and the

Commissioner’s motion is granted.

I.    RELEVANT BACKGROUND
       A.     Factual Background

       Plaintiff was born in 1963. (T. 324.) She completed high school. (T. 495.)

Generally, Plaintiff’s alleged disability consists of fibromyalgia, osteoarthritis, high blood

pressure, “possible MS,” depression, hyperthyroidism, and vitamin B12 deficiency. (T.

494, 544.) Her alleged disability onset date is December 6, 2012. (T. 326.) Her date

last insured is December 31, 2014. (Id.) Plaintiff’s past relevant work consists of

mental health tech/aide. (T. 495.)

       B.     Procedural History

       On April 3, 2014, Plaintiff applied for a period of Disability Insurance Benefits

(“SSD”) under Title II, Supplemental Security Income (“SSI”) under Title XVI of the

Social Security Act. (T. 324.) Plaintiff’s applications were initially denied, after which

she timely requested a hearing before an Administrative Law Judge (“the ALJ”). On

October 5, 2016 and again on December 7, 2015, Plaintiff appeared before the ALJ,

Lynette Gohr. (T. 230-244, 245-283.) On March 2, 2017, ALJ Gohr issued a written

decision finding Plaintiff not disabled under the Social Security Act. (T. 207-229.) On

July 17, 2018, the Appeals Council (“AC”) denied Plaintiff’s request for review, rendering

the ALJ’s decision the final decision of the Commissioner. (T. 1-7.) Thereafter, Plaintiff

timely sought judicial review in this Court.

       C.     The ALJ’s Decision

       Generally, in her decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 212-223.) First, the ALJ found Plaintiff met the insured status

requirements through December 31, 2014 and Plaintiff had not engaged in substantial

gainful activity since December 6, 2012. (T. 212.) Second, the ALJ found Plaintiff had



                                               2
the severe impairments of: multiple sclerosis, lumbar degenerative disc disease and

spondylosis, cervical degenerative disc disease, migraine headaches, osteoarthritis,

major depressive disorder, generalized anxiety disorder, portal vein thrombosis, and

pancreatic mass. (Id.) Third, the ALJ found Plaintiff did not have an impairment that

meets or medically equals one of the listed impairments located in 20 C.F.R. Part 404,

Subpart P, Appendix. 1. (T. 213.) Fourth, the ALJ found Plaintiff had the residual

functional capacity (“RFC”) to perform:

        light work as defined in [20 C.F.R. §§404.1567(b) and 416.967(b)] except
        [Plaintiff] can occasionally climb ramps and stairs and never climb ladders,
        ropes, and scaffolds. She can occasionally stoop, kneel, crouch and crawl.
        In addition, she can ambulate with the use of a cane one day per week.
        Moreover, she can sit and stand at will while remaining on task. Lastly, she
        is limited to simple routine tasks, simple work-related decisions and
        occasional interaction with supervisors, coworkers and the public.

(T. 215.) 1 Fifth, the ALJ determined Plaintiff had no past relevant work; however, there

were jobs that existed in significant numbers in the national economy Plaintiff could

perform. (T. 221-223.)

II.     THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

        A.       Plaintiff’s Arguments

        Plaintiff makes essentially five separate arguments in support of her motion for

judgment on the pleadings and reply. First, Plaintiff argues the ALJ committed legal

error in formulating her physical RFC determination because the RFC was not



        1
                  Light work involves lifting no more than 20 pounds at a time with frequent lifting or
carrying of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting most of the
time with some pushing and pulling of arm or leg controls. To be considered capable of performing a full
or wide range of light work, you must have the ability to do substantially all of these activities. If someone
can do light work, we determine that he or she can also do sedentary work, unless there are additional
limiting factors such as loss of fine dexterity or inability to sit for long periods of time. 20 C.F.R. §§
404.1567(b), 416.967(b).

                                                      3
supported by “any medical opinion evidence from an acceptable medical source.” (Dkt

No. 8 at 10-12.) Second, Plaintiff argues the ALJ erred in weighing the opinion of

Plaintiff’s treating physician assistant (“PA”), Julia Szafrinski, because the ALJ cherry

picked the opinion, the ALJ’s analysis of the opinion was conclusory and insufficient,

and the ALJ failed to consider the regulatory factors. (Id. at 12-14.) Third, Plaintiff

argues the ALJ erred in formulating her mental RFC determination, because she

afforded more weight to a non-examining source over an examining source. (Id. at 15.)

Fourth, Plaintiff argues the ALJ misconstrued the record in concluding the psychiatric

consultative examiner’s opinion was inconsistent with the record. (Id. at 15-16.) Fifth,

in her reply, Plaintiff raises a new argument. Plaintiff argues the ALJ erred in her

assessment of the State agency non-examining medical consultant, Thomas Bixler,

M.D., in formulating her physical RFC. (Dkt. No. 16.)

       B.     Defendant’s Arguments

       In response, Defendant makes three arguments. First, Defendant argues

substantial evidence supported the ALJ’s evaluation of Plaintiff’s subjective complaints,

including evaluation of the medical opinion evidence. (Dkt. No. 15 at 15-26.) Second,

Defendant argues substantial evidence supported the ALJ’s RFC determination and

finding that Plaintiff could perform other work. (Id. at 26-29.) Defendant filed a sur-reply

addressing Plaintiff’s new argument. Third, Defendant argues the ALJ properly

assessed Dr. Bixler’s opinion. (Dkt. No. 19 at 1-5.)

III.   RELEVANT LEGAL STANDARD

       A.     Standard of Review




                                              4
       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. See Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and



                                             5
despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],

even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

        B.      Standard to Determine Disability

        The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court has recognized the validity of this

sequential evaluation process. See Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct.

2287 (1987). The five-step process is as follows:

        (1) whether the claimant is currently engaged in substantial gainful activity;
        (2) whether the claimant has a severe impairment or combination of
        impairments; (3) whether the impairment meets or equals the severity of the
        specified impairments in the Listing of Impairments; (4) based on a ‘residual
        functional capacity’ assessment, whether the claimant can perform any of
        his or her past relevant work despite the impairment; and (5) whether there
        are significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's residual functional capacity, age,
        education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

IV.     ANALYSIS

        The RFC is an assessment of “the most [Plaintiff] can still do despite [her]

limitations.” 20 C.F.R. § 404.1545(a)(1), 416.945(a)(1) 2. The ALJ is responsible for


        2
                  Effective March 27, 2017, many of the regulations cited herein have been amended, as
have Social Security Rulings (“SSRs”). Nonetheless, because Plaintiff’s social security application was
filed before the new regulations and SSRs went into effect, the court reviews the ALJ's decision under the
earlier regulations and SSRs.

                                                    6
assessing Plaintiff’s RFC based on a review of relevant medical and non-medical

evidence, including any statement about what Plaintiff can still do, provided by any

medical sources. Id. §§ 404.1527(d), 404.1545(a)(3), 404.1546(c), 416.927(d),

416.945(a)(3), 416.946(c). Although the ALJ has the responsibility to determine the

RFC based on all the evidence in the record, the burden is on Plaintiff to demonstrate

functional limitations that preclude any substantial gainful activity. Id. §§ 404.1512(c),

404.1527(e)(2), 404.1545(a), 404.1546(c), 416.912(c), 416.927(e)(2), 416.945(a),

416.946(c).

       Plaintiff’s initial argument, that the ALJ’s physical RFC determination was the

product of legal error because it was not supported by a medical opinion, is without

merit. (Dkt. No. 8 at 10-12.) First, an ALJ’s RFC determination is not fatally flawed

merely because it was formulated absent a medical opinion. The Second Circuit has

held that where, “the record contains sufficient evidence from which an ALJ can assess

the [plaintiff’s] residual functional capacity, a medical source statement or formal

medical opinion is not necessarily required.” Monroe v. Comm'r of Soc. Sec., 676 F.

App'x 5, 8 (2d Cir. 2017) (internal quotations and citation omitted); see Matta v. Astrue,

508 F. App'x 53, 56 (2d Cir. 2013) (“Although the ALJ's conclusion may not perfectly

correspond with any of the opinions of medical sources cited in his decision, he was

entitled to weigh all of the evidence available to make an RFC finding that was

consistent with the record as a whole.”). Here, there was sufficient evidence in the

record for the ALJ to assess Plaintiff’s RFC. The record contained numerous treatment

records, consultative examinations, and hearing testimony.




                                             7
       Second, as Plaintiff concedes in her reply, the ALJ relied on the opinion of non-

examining State agency medical consultant, Dr. Bixler in formulating her physical RFC

determination. Therefore, Plaintiff’s assertion that the ALJ’s RFC determination was the

product of legal error because it was not supported by a specific medical opinion is

without merit.

       Plaintiff concedes the ALJ’s RFC determination was supported by Dr. Bixler’s

opinion; however, Plaintiff asserts the ALJ failed to reconcile her RFC determination,

that Plaintiff had no restrictions on handling, with Dr. Bixler’s opinion Plaintiff was limited

to frequent handling with the bilateral hands. (Dkt. No. 16 at 1.) In assessing Plaintiff’s

physical RFC, the ALJ afforded the opinion of Dr. Bixler “significant weight.” (T. 220.)

Dr. Bixler opined Plaintiff could occasionally lift and carry 20 pounds and frequently lift

and carry 10 pounds. (T. 333-334.) He opined Plaintiff could sit, stand and/or walk for

six hours each in an eight-hour workday. (T. 334.) Dr. Bixler opined Plaintiff could

occasionally push and pull with her upper extremities due to wrist pain; frequently climb

ramps, stairs, ladders, ropes, and scaffolds and crawl; and had no limitations in

balancing, stooping, kneeling and crouching. (Id.) He opined Plaintiff had no limitations

in her ability to reach, feel, and finger. (T. 334-335.) Dr. Bixler opined Plaintiff was

limited to “frequent” handling due to pain with range of motion in her wrists. (T. 335.)

       To be sure, although the ALJ afforded Dr. Bixler’s opinion “significant” weight, the

ALJ’s RFC determination did not specifically contain the doctor’s additional manipulative

limitations. (T. 215, 220.) First, the ALJ’s reasoning for not adopting additional

manipulative limitations can be gleaned from the record. Second, any error was




                                               8
harmless because there would still be a significant number of jobs in the national

economy Plaintiff could perform even if she was limited to frequent handling.

       As outlined by Defendant, the ALJ’s reasoning for not adopting Dr. Bixler’s

additional manipulative limitations can be gleaned from the decision. (Dkt. No. 19 at 3-

5.) “An ALJ is not required to discuss in depth every piece of evidence contained in the

record, so long [as] the evidence of record permits the Court to glean the rationale of an

ALJ’s decision.” Cichocki v. Astrue, 729 F.3d 172, 178 n.3 (2d Cir. 2013) (quoting

Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir.1983)). Dr. Bixler stated he based his

pushing/pulling and handling limitations on the examination of consultative examiner,

Rick Limbert, D.O., during which Plaintiff showed pain with wrist range of motion. (T.

334-336.)

       The ALJ discussed Dr. Limbert’s examination and opinion, and her discussion of

the doctor’s opinion and other evidence in the record, indicated her reasoning for not

adopting additional manipulative limitations in her RFC. The ALJ reasoned despite wrist

tenderness, Dr. Limbert opined Plaintiff could lift, carry, and handle light objects and

perform fine motor skills. (T. 217, 642.) The ALJ noted Dr. Limbert observed Plaintiff

had full bilateral extremity strength. (T. 217, 641.) Indeed, although Dr. Limbert found

Plaintiff had wrist pain with motion, he found Plaintiff still had full range of motion in her

wrists, noted her pain was mild, noted her joints were not inflamed, and observed she

had full wrist flexion, extension, and hand grip. (T. 641-642, 645.)

       In addition, the ALJ discussed other objective examinations during which Plaintiff

was observed to have equal and full bilateral upper extremity strength, 4.5 out of 5 grip

strength, and intact sensation. (T. 218-219.) The ALJ also relied on Plaintiff’s



                                               9
testimony regarding her daily activities, such as washing dishes, cleaning, preparing

meals, shopping, and dressing. (T. 214-215.) Therefore, the ALJ’s reasoning for not

adopting additional manipulative limitations in her physical RFC determination can be

gleaned from the her discussion of the medical opinion evidence, objective evidence,

and Plaintiff’s activities.

       Further, failure to include additional manipulative limitations was harmless error.

At the hearing, the ALJ posed an alternative hypothetical to the vocational expert. The

hypothetical mirrored the ALJ’s ultimate RFC determination, but included a limitation to

frequent fine and gross manipulation with the bilateral upper extremities. (T. 242-243.)

The VE testified that Plaintiff could still perform the occupation of folder (DOT 369.687-

018). (T. 238, 243.) The VE testified there were 9,000 folder jobs in the national

economy. (T. 238-239); see Sanchez v. Berryhill, 336 F. Supp. 3d 174, 178 (W.D.N.Y.

2018) (finding 9,046 jobs to be significant under the Act and by other courts).

Therefore, had the ALJ including in her RFC determination a limitation to “frequent”

handling, a significant number of jobs would still exist that Plaintiff could perform.

       The ALJ’s RFC further did not specifically account for Dr. Bixler’s opinion Plaintiff

could occasionally push/pull. (T. 215, 334.) The ability to occasionally push and pull is

consistent with an RFC for unskilled light work. See Cross v. Astrue, No. 08-CV-0425,

2009 WL 3790177, at *5 (N.D.N.Y. Nov. 12, 2009) (“While the ALJ did not present in his

hypothetical to the vocational expert specific reference to the push-pull limitation, those

exertional limitations were unlikely to impact the work available to Plaintiff in the

unskilled ‘light work’ category.”); see Rodriguez v. Colvin, No. 15-CV-8390, 2016 WL

1178780, at *13 (S.D.N.Y. Mar. 25, 2016) (RFC limiting plaintiff to occasionally push/pull



                                              10
consistent with light work). Therefore, the ALJ’s RFC for light work with additional

limitations was not inconsistent with Dr. Bixler’s push/pull limitations.

       Next, Plaintiff argues the ALJ erred in her evaluation of PA Szafranski opinion

because the ALJ impermissibly cherry picked the opinion and her overall assessment

was “conclusory and insufficient.” (Dkt. No. 8 at 12-13.)

       On November 4, 2016, PA Szafranski completed a “Physical Treating

Medical Source Statement” form. (T. 1056-1060.) PA Szafranski indicated

Plaintiff could sit for ten minutes at one time and stand for five minutes at one

time. (T. 1057.) When asked how long Plaintiff could sit and stand/walk total in

an 8-hour workday, PA Szafranski checked “less than 2 hours.” (T. 1058.) She

also checked “about 2 hours” when asked how long Plaintiff could sit total in an

8-hour work day. (Id.) She indicated Plaintiff needed to change positions at will.

(Id.) PA Szafranski opined Plaintiff needed to elevate her feet above her heart

for one to two hours a day if she had a sedentary job. (Id.) She opined Plaintiff

could frequently lift and carry less than ten pounds; occasionally lift and carry up

to ten to twenty pounds; and never lift and carry 50 pounds. (Id.) PA Szafranski

opined Plaintiff had no limitation in her ability to look down/up, and turn her head.

(T. 1059.) She opined Plaintiff could rarely: twist, stoop, crouch/squat and climb

stairs. (Id.) She opined Plaintiff could never climb ladders. (Id.) PA Szafranki

declined to complete the section of the form regarding any limitations in the use

of her hands/fingers/arms and wrote “unable to determine.” (Id.) When asked

how many days Plaintiff would, on average, be absent per month due to

impairments or treatment, PA Szafranki checked “about two days per month.”



                                              11
After her answer she wrote “unknown” and that her answer was an “estimate”

and deferred a disability decision to Plaintiff’s specialists. (Id.)

       The ALJ afforded PA Szafranki’s opinion “partial” weight. (T. 219.) The

ALJ afforded “significant” weight to the opinion Plaintiff could lift/carry twenty

pounds and “little” weight to the remainder of the opinion. (Id.) The ALJ

reasoned the limitations were “inconsistent with the record as a whole and

undercut by the notion that deferred an ultimate disability determination to

[Plaintiff’s] specialists.” (Id.)

       Here, the ALJ properly assessed PA Szafranki’s opinion. A review of the

record, and the ALJ’s decision, does not support Plaintiff’s assertion that the

ALJ’s weighing of the opinion was an “obvious picking and choosing” of evidence

to support her RFC. (Dkt. No. 8 at 12.) Further, although the ALJ did not

elaborate in her assessment of the opinion what specific evidence she found

“inconsistent” with various limitations, the ALJ’s rationale can be gleaned from

her decision. See Mongeur, 722 F.2d at 1040 (noting that when “the evidence of

record permits us to glean the rationale of an ALJ's decision, we do not require

that he have mentioned every item of testimony presented to him or have

explained why he considered particular evidence unpersuasive or insufficient to

lead him to a conclusion of disability”).

       The limitations provided in PA Szafranki’s opinion were inconsistent with

objective medical evidence in the record as well as other medical opinion

evidence. In her decision the ALJ outlined objective medical findings such as

physical examinations during which Plaintiff demonstrated full strength in her



                                               12
upper extremities, 4.5/5 strength in her right lower extremity and 4.2/5 strength in

her left lower extremity, normal sensory examination, and a slow and unassisted

gait. (T. 218, 873, 884.) The ALJ also relied on physical examination results

provided by PA Szafranki which indicated normal neurological findings, full

strength in the upper and lower extremities, and stable ambulation. (T. 219.)

       Further, the ALJ relied on the medical opinion evidence provided by Dr.

Bixler, as outlined above, and Dr. Limbert, in formulating her physical RFC

determination. Dr. Limbert examined Plaintiff in June of 2014. (T. 639.) He did

not provide a function-by-function assessment; however, he stated Plaintiff was

“able to lift, carry and handle light objects.” (T. 642.) He further observed

Plaintiff was able to perform fine motor skills. (Id.) Therefore, the ALJ’s

reasoning for affording the majority of PA Szafranki’s opinion little weight can be

readily gleaned from the ALJ’s decision.

       Lastly, Plaintiff asserts the ALJ committed legal error in affording more

weight to a non-examining State agency medical consultant over examining

consultative examiner in formulating her mental RFC. (Dkt. No. 8 at 15-16.)

Here, the ALJ did not commit per se legal error in affording more weight to a non-

examining medical expert over the opinion of an examining source. Further, as

outlined below, substantial evidence supported the ALJ’s weight determinations

and ultimate mental RFC determination.

       Consultative examiner, Timothy Foster, Ph.D., examined Plaintiff in 2014.

(T. 634-637.) Dr. Foster opined Plaintiff could:

       understand, remember and carry out simple instructions. Her attention and
       memory may be below the level in which her function would be acceptable

                                             13
       in a competitive work environment. Her social function is adequate except
       in a busy or crowded place.
(T. 637.) The ALJ acknowledged Dr. Foster examined Plaintiff; however,

reasoned his opinion, that Plaintiff’s attention and memory were unacceptable for

a competitive work environment, was inconsistent with the record as a whole. (T.

217.) The ALJ specifically noted examinations by Plaintiff’s treating source,

Horacio Capote, M.D., and Plaintiff’s activities of daily living. (T. 217, 219.)

       Non-examining State agency medical consultants, Thomas Conger, Ph.D.

and Candace Mihm, Ph.D., reviewed Plaintiff’s record in 2014. Dr. Conger

indicated Plaintiff had mild restriction of activities of daily living, moderate

difficulties in maintaining social functioning and moderate difficulties in

maintaining concentration, persistence or pace. (T. 316.) Dr. Mihm also found

Plaintiff had mild restriction of activities of daily living, moderate difficulties in

maintaining social functioning and moderate difficulties in maintaining

concentration, persistence or pace. (T. 332.) The ALJ afforded their opinions

“significant weight.” (T. 220.)

       It is well settled that an ALJ is entitled to rely upon the opinions of both

examining and non-examining State agency medical consultants, since such

consultants are deemed to be qualified experts in the field of social security

disability. See 20 C.F.R. §§ 404.1512(b)(6), 404.1513(c), 404.1527(e),

416.912(b)(6), 416.913(c), 416.927(e). The opinion of a non-examining source

may override that of an examining source, even a treating source, provided the

opinion is supported by evidence in the record. Camille v. Colvin, 652 F. App’x

25 (2d Cir. 2016); see Snyder v. Colvin, 667 F. App’x 319 (2d Cir. 2016); see



                                                14
Monette v. Colvin, 654 F. App’x 516 (2d Cir. 2016); see Frye ex rel. A.O. v.

Astrue, 485 F. App’x 484, 487 (2d Cir. 2012) (“The report of a State agency

medical consultant constitutes expert opinion evidence which can be given

weight if supported by medical evidence in the record.”). Further, substantial

evidence supported the ALJ’s weight determinations. Therefore, the ALJ did not

commit per se legal error in affording more weight to a non-examining source

than an examining source.

       Plaintiff asserts the ALJ erred in her determination that Dr. Foster’s opinion was

inconsistent with the record as a whole. (Dkt. No. 8 at 15.) Plaintiff argues evidence in

the record of Plaintiff’s complaints of memory and concentration issues supported Dr.

Foster’s opinion and the ALJ failed to consider those treatment notes in weighing the

opinion. (Id.) Under the substantial evidence standard of review, it is not enough for

Plaintiff to merely disagree with the ALJ’s weighing of the evidence or to argue that the

evidence in the record could support her position. Plaintiff must show that no

reasonable factfinder could have reached the ALJ’s conclusions based on the evidence

in record. See Brault v. Soc. Sec. Admin., Comm'r, 683 F.3d 443, 448 (2d Cir. 2012);

see also Wojciechowski v. Colvin, 967 F.Supp.2d 602, 605 (N.D.N.Y. 2013)

(Commissioner’s findings must be sustained if supported by substantial evidence even if

substantial evidence supported the plaintiff’s position); see also Jones v. Sullivan, 949

F.2d 57, 59 (2d Cir.1991) (reviewing courts must afford the Commissioner’s

determination considerable deference and cannot substitute own judgment even if it

might justifiably have reached a different result upon a de novo review).




                                            15
          Here, a review of the record and the ALJ’s decision fails to support the notion

that the ALJ misread, or selectively read, the record. Further, substantial evidence in

the record supported the ALJ’s determination to afford Dr. Foster’s opinion little weight.

The ALJ specifically cited other medical evidence, such as Dr. Capote’s evaluation

outlined herein, and Plaintiff’s activities of daily living. Overall, the ALJ’s mental RFC

determination was supported by the medical opinions of Drs. Conger and Mihm,

objective medical observations from Dr. Capote.

          Therefore, for the reasons stated herein, the ALJ properly weighed the medical

opinion evidence in the record and the ALJ’s RFC determination was supported by

substantial evidence.

ACCORDINGLY, it is

          ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 8) is

DENIED; and it is further

          ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 15) is

GRANTED; and it is further

          ORDERED that Defendant’s unfavorable determination is AFFIRMED; and it is

further

          ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated:          November 18, 2019




                                               16
